 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   SAHAND ZARRABIAN, individually and                Case № 2:18-cv-10648-ODW (JCx)
12
     on behalf of all others similarly situated,
                         Plaintiff,
13                                                     ORDER GRANTING MOTION TO
            v.
     TECH RABBIT, LLC; and DOES 1–100,                 REMAND [18]; DENYING MOTION
14
     inclusive,                                        TO DISMISS AS MOOT [11]
15
                          Defendants.
16
                                        I.   INTRODUCTION
17
            On December 26, 2018, Defendant Tech Rabbit, LLC (“Defendant”) removed
18
     this action to federal court based on alleged diversity jurisdiction. (Notice of Removal
19
     (“Notice”) ¶ 8, ECF No. 1.) After reviewing Plaintiff Sahand Zarrabian’s Motion to
20
     Remand (“Motion”) (ECF No. 18) and the papers in connection with the Motion, and
21
     the Notice of Removal, it is unclear, and Defendant has not established by a
22
     preponderance of the evidence, that the amount in controversy exceeds $75,000; thus,
23
     the Court lacks subject matter jurisdiction. Consequently, the Court grants Plaintiff’s
24
     Motion, and REMANDS this action to state court.1 As a result, the pending Motion
25
     to Dismiss (ECF No. 11) is DENIED as MOOT.
26
     1
27     After carefully considering the papers filled in connection with the Motion and the Notice of
     Removal, the Court deemed the matter appropriate for decision without oral argument. Fed. R. Civ.
28   P. 78; C.D. Cal. L.R. 7-15.
 1                                     II.      FACTUAL BACKGROUND
 2             Plaintiff brings nine causes of action based on various state law claims against
 3   Defendant arising from a data breach of Defendant’s website that resulted in
 4   consumers’ private information being disclosed to unauthorized third parties. (Notice
 5   Ex. A (“Class Action Compl.”), ¶¶ 1–4.)                       As a result of Defendant’s alleged
 6   action/inaction, Plaintiff seeks a number of equitable reliefs including “appropriate
 7   methods and policies with respect to consumer data collection, storage, and safety.”2
 8   (Class Action Compl. at 19–20.)
 9                                           III.   LEGAL STANDARD
10             Federal courts have subject matter jurisdiction only as authorized by the
11   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
12   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
13   may be removed to federal court only if the federal court would have had original
14   jurisdiction over the suit.               28 U.S.C. § 1441(a).           Federal courts have original
15   jurisdiction where an action arises under federal law, id. § 1331, or where each
16   plaintiff’s citizenship is diverse from each defendant’s citizenship and the amount in
17   controversy exceeds $75,000, id. § 1332(a).
18             Removal of an action is proper on the basis of an amount in controversy “if the
19   district court finds, by the preponderance of the evidence, that the amount in
20   controversy exceeds [$75,000].” 28 U.S.C. § 1446(c)(2). A defendant’s notice of
21   removal “need include only a plausible allegation that the amount in controversy
22   exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.
23   Owens, 135 S. Ct. 547, 554 (2014). However, a defendant’s bald recitation that the
24   amount in controversy exceeds the jurisdiction threshold, “without the defendant
25   identifying any specific factual allegations or provisions in the complaint which might
26   support that proposition, should provoke sua sponte remand.” Gaus v. Miles, Inc.,
27   980 F.2d 564, 567 (9th Cir. 1992).
28
     2
         Plaintiff seeks other forms of relief that are not at issue or relevant.



                                                             2
 1         The removal statute is strictly construed against removal, and “[f]ederal
 2   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
 3   instance.” Gaus, 980 F.2d at 566. The party seeking removal bears the burden of
 4   establishing federal jurisdiction. Id.
 5                                     IV.    DISCUSSION
 6         Defendant invokes diversity as the basis of the Court’s subject matter
 7   jurisdiction. (Notice ¶ 8.) To satisfy the jurisdictional threshold, Defendant argues
 8   that Plaintiff’s prayer for equitable relief requiring Defendant “to utilize appropriate
 9   methods and policies with respect to consumer data collection, storage, and safety”
10   results in costs in excess of the jurisdictional minimum.
11         Facially, based on the allegations in the Class Action Complaint, the
12   jurisdictional minimum has not been met. See Matheson v. Progressive Specialty Ins.
13   Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Where it is not facially evident from the
14   complaint that more than $75,000 is in controversy, the removing party must prove,
15   by a preponderance of the evidence, that the amount in controversy meets the
16   jurisdictional threshold.”). At most, the Class Action Complaint alleges that the
17   amount in controversy is over $25,000 to meet the superior court’s unlimited
18   jurisdiction requirement. (See Class Action Complaint ¶ 10.)
19         Defendant has not met its burden to prove by a preponderance of the evidence
20   that the amount in controversy exceeds $75,000. In its Notice of Removal, Defendant,
21   without support, asserts that “[i]t would cost $300,000–$500,000 . . . to adopt
22   banking-grade security standards.” (Notice ¶ 17.) It is unclear in Defendant’s Notice
23   of Removal how it arrived at that figure, but nonetheless, the estimate appears to be
24   based on speculation as Defendant states that it “cannot ascertain, what, precisely
25   Plaintiff Zarrabian supposes to be equitable relief compelling Tech Rabbit to utilize
26   appropriate methods and policies” and assumes this statement to require “banking-
27   grade security.” (Notice ¶ 5 (internal quotation marks omitted).) This estimation is
28   highly speculative and not sufficient to invoke diversity jurisdiction.




                                                  3
 1         Through its Motion, Plaintiff argues that Defendant failed to meet its burden of
 2   proof by a preponderance of the evidence that the amount in controversy exceeds
 3   $75,000. As such, Defendant had another opportunity, through its Opposition, to
 4   establish that the amount in controversy exceeded $75,000. Again, Defendant failed
 5   to do so.   To prove that the amount in controversy exceeded the jurisdictional
 6   minimum, Defendant “must submit summary-judgment-type evidence.”               Kenneth
 7   Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D.
 8   Cal. 2002) (internal quotation marks omitted). Defendant submitted the declaration of
 9   its Chief Operating Officer, Joel Stern. (See Decl. of Joel Stern (“Stern Decl.”), ECF
10   No. 27-1.) Mr. Stern was asked to review the prayer for relief and “to opine with a
11   dollar estimation as to how large a liability such relief could potentially impose on
12   [Defendant], if awarded.” (Stern Decl. ¶¶ 5–7.) As such, Mr. Stern opined that, if the
13   prayer for relief was “interpreted as seeking . . . to implement the most secure
14   technology platforms commercially available . . . according to rough estimates
15   received from several vendors, would come with an implementation cost of
16   approximately $300,000–$500,000.”       (Stern Decl. ¶ 9.)     However, Mr. Stern’s
17   declaration contains numerous deficiencies. First, Defendant and Mr. Stern do not
18   attach the estimates from the vendors or any other evidence supporting the estimates.
19   Second, the estimates are purportedly based on “bank-grade security standards” and
20   Defendant is admittedly not a bank.        Third, Mr. Stern “personally, would not
21   recommend using the most secure technology platforms commercially available,
22   because using that technology is very expensive.” (Stern Decl. ¶ 11.) And finally,
23   Defendant sets forth no evidence regarding Mr. Stern’s experience such that he could
24   opine on the amount in controversy based on his review of the prayer for relief.
25         In light of the standard of construing the removal statute against removal and
26   the record before the Court, Defendant has not made a sufficient showing to invoke
27
28




                                                4
 1   this Court’s jurisdiction.3
 2                                       V.     CONCLUSION
 3          For the reasons discussed above, the Court REMANDS the action to the
 4   Superior Court of California, County of Los Angeles, Case No. 18STCV01352,
 5   111 North Hill Street, Los Angeles, California 90012. As such, the Motion to Dismiss
 6   (ECF No. 11) is DENIED as MOOT. The Clerk of the Court shall close the case.
 7
 8          IT IS SO ORDERED.
 9
10          June 26, 2019
11
12                                   ____________________________________
13                                            OTIS D. WRIGHT, II
                                      UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26   3
       The Court also declines to award Plaintiff’s request for attorneys’ fees and costs as Defendant
27   appeared to have a reasonable basis for attempting to remove the action and only failed to
     sufficiently provide evidence supporting the amount in controversy. See Martin v. Franklin Capital
28   Corp., 546 U.S. 132, 141 (2005) (“[C]ourts may award attorney’s fees . . . only where the removing
     party lacked an objectively reasonable basis for seeking removal.”).



                                                     5
